Dickinson, J.
This action was prosecuted by tbe respondents to recover certain personal property which the defendant, as sheriff of Hennepin county, had levied upon as the property of one Allen, under a writ of execution issued upon a judgment recovered against Allen and others by the business firm of Janney Bros. The plaintiffs claimed to be the owners of the property, and that it was in the possession of Allen, as their bailee, for the purpose of sale. The defendant claimed that Allen was the owner. The court, trying the case without a jury, found, among several other things, that the plaintiffs were the owners, and directed judgment in their favor.
The defendant’s third assignment of error is too general to be of any avail. Smith v. Kipp, 49 Minn. 119, (51 N. W. Rep. 656;) Moody v. Tschabold, 52 Minn. 51, (53 N. W. Rep. 1023.) It does not point to any particular findings of the court as being erroneous. It is applicable alike to all.
(Opinion published 55 N. W. Rep. 815.)
The testimony referred to in the first and second assignments of error, to the reception of which the defendant objected, was not properly admissible, but it was of such a nature that it cannot reasonably be supposed to have affected the decision of the court as to the facts in issue. There is no merit in the claim that the proof of the necessary disbursements upon which costs were taxed was insufficient.
Order and judgment affirmed.
Vanderburgh, J., did not participate.